Title: From Abigail Smith Adams to Stephen Peabody, 11 April 1815
From: Adams, Abigail Smith
To: Peabody, Stephen



My dear afflicted Friends
Quincy April 11th 1815

By the Agony of your own Bosoms you can judge of the affliction of mine, at the Sudden, and unexpected Stroke, which has deprived you, my Brother of the best of wives, and her dear Children of the most tender and affectionate of Parents. Her only Sister, of the last bond of union, of the ancient Stock; the last ligament which bound her to Earth. her Sex are deprived of one of the purest examples, of Conjugal Maternal, and Sisterly affection, united with universal Benevolence, and a conscientious discharge of every christian virtue.
My full heart could pour forth an ever ending Strain, while my Selfish Sorrow would have wished, to have detained her longer upon Earth.
unto that Being, in whom She trusted as her consolation and Support, under all the trials of Life, I commend you my dear Friends, and Relatives, praying that we may each of us find that consolation which is never refused to those who ask in Sincerity
My own feeble State of health, and weakness of Lungs, has prevented me from attending the Remains of the dear departed Saint to the Tomb.
The President Louissa and Susan were prepared to Set out this morning, when the Rain, and excessive bad roads discouraged them—
altho not personally present, our Hearts are with you
affectionatly your Sympathizing and / afflicted Sister and Aunt,

Abigail Adams—